DETAILED ACTION

Response to Amendment
Claims 1-3, 5-7 and 10-25 are pending in the application, with claims 16-20 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 3/29/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 are being cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 16-20 are cancelled.


Allowable Subject Matter
Claims 1-3, 5-7, 10-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 3/29/2022 with respect to instant independent claims 1 and 24 have been found persuasive.  Instant independent claim 1 discloses a secondary battery including positive and negative electrodes in a battery case, the positive electrode having a lead and insulating tape covering a part of the lead, and a positive collector having an exposed part without active material covering is, the lead having a first end part connected to an exposed part and extension part as set forth in the claim, the insulating layer disposed on an outer surface of the lead, insulating layer covered by insulating tape as structurally set forth in the claim, the insulating material including an organic material having a basis weight as set forth in the claim, the insulating layer disposed on an outer surface of the first end part being unbonded to the first end part.
Oura in view of Saitoh is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the structural configuration of amended claim 1 includes an insulating and tape structure at the lead of the positive electrode that is structurally distinct from that of the applied combination of references.  The structure of claim 1 is spatially distinct from that of the applied references and a further search of the prior art did not reveal any additional references that alleviate the deficiencies of the applied prior art references of record.
Instant independent claim 24 discloses a secondary battery similar to that of instant independent claim 1, including a specific structural configuration of the insulating tape extending across the boundary part between the exposed part and the positive active material layer, the insulating layer including a portion thereof in direct contact with the exposed part while separate from the outer surface of the first end part and does not extend across the boundary part between the exposed part and the positive electrode active material layer.
Oura in view of Saitoh is also considered pertinent to the limitations of instant independent claim 24.  However, the spatial configuration of the instant claim at the insulating tape and insulating layer boundary with the positive electrode lead is not disclosed nor rendered obvious by the aforementioned references.
A further search yielded additional prior art references pertinent to the instant claim limitations:

Ohta (US 2016/0111728) discloses in Figs 1-6, a secondary battery (Abstract) including an electrode having an insulating material (ref 6) coated over a portion of a current collector at a boundary (ref 5) of an active material coating and a lead (ref 21, Fig 2A).  This insulating material (ref 6) being disposed as in the configuration of Fig 2A appears to be dealing with placement of the insulating material for structural and electrical performance of the battery.  However, this configuration does not render the instant claim limitations obvious.

Fukunaga et al. (US 2009/0169986) discloses in Figs 1-3, a secondary battery ([0001]) including an electrode including multiple insulating layers thereon, including an insulating layer (ref 23) at an end portion of a current collector ([0068]).  However, this configuration does not disclose nor render obvious the structure of instant independent claim 24.

Maeda et al. (US 2012/0196172) discloses in Figs 1-11, a secondary battery ([0002]) including an electrode having an insulating layer (ref 13) disposed at an end of an active material layer and electrode lead (ref 11, Fig 3).  However, while this reference discloses configurations of the placement of the insulating layer (ref 13) within the electrode and lead structure, it does not disclose nor render obvious the structural configuration of instant independent claim 24.

As such, Oura, Saitoh, Ohta, Fukunaga, and Maeda are all considered to be the closest prior art references of record to instant independent claim 24.  As explained above, none of the references, alone or in combination, discloses all of the aforementioned claim limitations.  Therefore, instant independent claim 24 is found allowable over the above cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725